Citation Nr: 0502075	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-10 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
urethral stricture.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection residuals 
of residuals of surgery to the left hand and fingers, to 
include scars.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1974 and February 1974 to February 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

It appears that based of several statements of record the 
veteran has raised the issue of entitlement to service 
connection for major depression and anxiety.   This issue is 
referred to the RO.


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for PTSD in August 1985.  This decision is final.  

2.  No competent medical evidence establishing that the 
veteran has PTSD of service origin has been received since 
the August 1985 decision.  

3.  Evidence submitted since the August 1985 Board decision 
either does not bear directly and substantially upon the 
specific matter under consideration, is cumulative or 
redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  

4.  The Board denied the veteran's attempt to reopen his 
claim for service connection for urethral stricture in 
September 1989.  This decision is final.  

5.  No competent medical evidence establishing a relationship 
between any current urethral stricture and the veteran's 
active military service has been received since the September 
1989 Board decision.  

6.  Evidence submitted since the September 1989 Board 
decision either does not bear directly and substantially upon 
the specific matter under consideration, is cumulative or 
redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  

7.  In a March 1987 decision, the RO denied the claim of 
entitlement to service connection for residuals of surgery to 
the left hand and fingers, to include scars.  

8.  Evidence submitted since the March 1987 decision does not 
bear directly and substantially upon the issue at hand, and 
in connection with the evidence previously or record, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Evidence received the August 1985 decision wherein the 
Board denied entitlement to service connection for PTSD is 
not new and material, and the claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 20.100, 20.1105 (2004).  

2.  Evidence received the September 1989 decision wherein the 
Board denied entitlement to service connection for urethral 
stricture is not new and material, and the claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 20.100, 20.1105 (2004).  

3.  Evidence received the March 1987 decision wherein the RO 
denied entitlement to service connection for residuals of 
surgery to the left hand fingers, to include scars, is not 
new and material, and the claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.104(a), 3.156, (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statements of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in June 2001, before the rating decision in May 2002.  
Moreover, the June 2001 VCAA letter and  the March 2003 SOC 
specifically advised him as to what evidence the RO had in 
its possession and what evidence was still needed.  
Specifically, the veteran was notified that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from any private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, VA examination reports, private 
medical records, and statements from the veteran.  VA made 
all reasonable efforts to assist the claimant in the 
development of the claim and notified the veteran of the 
information and evidence necessary to substantiate the claim.  
There is no indication of any relevant records that the RO 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining a VA examination.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  



New and Material to Reopen

Entitlement to Service Connection for PTSD 

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Entitlement to service connection for PTSD was denied by the 
Board in 1985 and service connection for urethral stricture 
was first denied by the Board in 1987 and in 1989, the Board 
determined that new and material evidence had not been 
submitted to reopen the claim.  The evidence of record at the 
time of the previous Board decisions as to both issues 
included the veteran's service medical records, VA medical 
treatment records, and private medical treatment records.

The veteran's service medical records were negative for 
psychiatric complaints or diagnosis.  Postservice private 
records reflect that the veteran was treated in 1981 
following a self-inflicted gunshot wound.  Information 
recorded at that time showed that he had a significant 
history of depression.  He reported having seen a 
psychiatrist in the early 1970s after being in Vietnam.  VA 
records show treatment in 1982 for emotional problems.  He 
was hospitalized for two months and treated for depression.  
He was readmitted on two occasions in May.  The first 
hospitalization resulted in a diagnosis of major affective 
disorder, depressive episode, with serious suicidal attempt; 
rule out schizophrenic episode.  The second hospitalization 
resulted in a diagnosis of major depressive episode with 
suicidal ideation and borderline personality disorder.  In 
December 1982, the diagnosis was depression.  In March 1983, 
the diagnosis of dependent personality disorder.  

In a March 1983 statement, a private psychiatric social 
worker wrote that she had first seen he veteran in 1981 after 
he had attempted suicide.  She noted that he related 
traumatic experiences in Vietnam and that this helped to 
facilitate his hospital treatment in 1982.  Her impression 
was that the veteran's Vietnam and service experiences 
contributed to his present difficulties in making a 
satisfactory adjustment.  

In a June 1983 VA social work survey, the social worker 
opined that the veteran was an immature and passive-dependent 
type person.  On VA examination in June 1983, the diagnosis 
was probable PTSD.  However, when examined by a board of two 
psychiatrists in January 1985, the diagnoses were depressive 
neurosis, criteria for PTSD not met, and borderline 
personality disorder.  

Also of record at the time of the Board denial in 1985 were 
lay statements as provided by the veteran's father and two 
fellow National Guard servicemen.  These statements attested 
to the fact that the veteran had no emotional difficulties 
before service.  The record also contained copies of National 
Guard achievement awards; employment proficiency evaluations, 
and his high school academic record.  

After review, the Board, in August 1985, determined that an 
acquired chronic mental disorder was not present during 
service or on examination for discharge from active duty in 
1977, that depression was first documented post service in 
1981, and that the evidence did not support that the veteran 
had PTSD due to service.  The veteran did not appeal the 
August 1985 decision to the Court; thus, the Board's 1985 
decision is final.  38 U.S.C.A. § 7104(b) (West 2002).  

The matter under consideration here is whether PTSD only was 
incurred, or aggravated during the veteran's active military 
service.  In order for the veteran's claim to be reopened, 
evidence must have been presented, or secured, since the 
previous Board decisions, which is relevant to, and probative 
of, this matters under consideration.

The evidence submitted since the August 1985 Board decision 
includes a March 2004 statement by M.L.E., a private 
psychiatric nurse practitioner, who said that she had 
provided medication management for the veteran since 1996 
when treating his severe anxiety disorder.  She noted that 
over the years the veteran had often talked about his time in 
service and noted much of his anxiety seemed to start there 
but that he had never directly linked the two.  She did not 
diagnose PTSD.  Also added to the record was an October 2003 
statement submitted by the veteran's sister and brother-in-
law in which it was noted that the veteran's emotional 
problems began during service and worsened after return from 
Vietnam.  A June 2003 VA psychiatric examination report noted 
that the veteran did not meet the criteria for PTSD.  
Additional treatment records submitted showed treatment for 
various disorders.  These records were dated from the late 
1990s through 2001.  Additionally, the veteran submitted 
numerous statements expressing his contentions as to this 
claim.  

While the lay statements of record, to include the veteran's 
statements, are presumed to be true, see Justus v. Principi, 
3 Vet. App. 510, 513 (1992), they are repetitive of previous 
statements made which were previously considered by the Board 
in 1985 and 1989, and are therefore not new.  Moreover, the 
veteran, his sister, or his brother-in-law, as lay people 
without medical training or expertise, are not qualified to 
offer opinions regarding diagnosis or etiology of medical 
conditions; as such, his or her opinions cannot constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  In Moray v. Brown, 5 Vet. App. 211 (1993), the 
Court noted that laypersons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  
Accordingly, in addition to not being new, the additional 
statements and annotations added to the record are not 
material to these issues.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997).

Treatment records added to the claims file subsequent to the 
Board denial of PTSD in 1985, including the June 2003 VA 
examination and the March 2004 letter from a psychiatric 
nurse, refer to the veteran's anxiety and depressive 
disorders, but do not show a confirmed diagnosis of PTSD.  
This evidence is not new and material.  

For these reasons, the Board finds that the evidence 
submitted in support of service connection for PTSD since the 
August 1985 Board decision is cumulative of evidence 
previously considered or does not bear directly and 
substantially upon the issues at hand, and in connection with 
the evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The Board concludes that the evidence received 
since the August 1985 denial of service connection for PTSD 
is not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156(a), 20.1100.  

Entitlement to Service Connection for Urethral Stricture

As to the veteran's urethral stricture claim, service medical 
records make no reference to a urologic disorder during 
either period of service.  Post service VA records reflect 
that the veteran was hospitalized in December 1981 in order 
to undergo a right inguinal herniorrhaphy.  It was noted that 
he had had a urethral stricture for several years.  He 
underwent cystoscopic studies and dilatation of the urethral 
stricture.  VA records show that in 1982 that he underwent 
cystoscopic studies and dilatation of the urethra.  He 
ultimately underwent cystourethroscopic studies, and the 
impression was recurrent urethral strictures.  Also of record 
at the time of the previous Board denials were statement from 
the veteran's relatives attesting that when the veteran 
returned from service, he had to seek medical help for a 
urethral stricture.  VA records from 1986 show that the 
veteran had recurrent urethral strictures.  

In June 1987, the Board determined that the evidence did not 
show that the veteran had urethral stricture during service.  
The veteran attempted to reopen his claim for service 
connection for urethral stricture in July 1987.  After 
review, the Board, in September 1989, determined that new and 
material evidence had not been submitted since the Board's 
previous decision in June 1987.  The veteran did not appeal 
the September 1989 decision to the Court; thus, the Board's 
1989 decision is final.  38 U.S.C.A. § 7104(b) (West 2002).  

The matter under consideration here is whether urethral 
stricture was incurred, or aggravated during the veteran's 
active military service.  In order for the veteran's claim to 
be reopened, evidence must have been presented, or secured, 
since the previous Board decisions, which is relevant to, and 
probative of, this matters under consideration.

The evidence submitted since the September 1989 Board 
decision that refers to the veteran's urethral stricture and 
is not a duplicate of evidence already of record, includes 
private treatment records which reflect that the veteran 
continues to suffer from problems associated with recurrent 
urethral strictures due to slight narrowing of the proximal 
bulbous urethra.  The veteran submitted numerous statements 
in support of this claim.  

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for urethral stricture.  

While the lay statements of record, to include the veteran's 
statements, are presumed to be true, see Justus v. Principi, 
3 Vet. App. 510, 513 (1992), they are repetitive of previous 
statements made which were previously considered by the Board 
in 1985 and 1989, and are therefore not new.  Moreover, the 
veteran, as layperson without medical training or expertise, 
is not qualified to offer opinions regarding diagnosis or 
etiology of medical conditions; as such, his opinions cannot 
constitute competent medical evidence.  See Espiritu, 2 Vet. 
App. at 494-5 (1992); Jones, 7 Vet. App. at 137 (1994).  In 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
laypersons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  Accordingly, in 
addition to not being new, the additional statements and 
annotations added to the record are not material to these 
issues.  See Routen, 10 Vet. App. at 186 (1997).

Treatment records added to the claims file subsequent to the 
Board denial of urethral stricture in 1989 do not establish a 
nexus between current urethral stricture and the veteran's 
periods of service.  This evidence is not new and material.  

For these reasons, the Board finds that the evidence 
submitted in support of service connection for urethral 
stricture since 1989 is cumulative of evidence previously 
considered or does not bear directly and substantially upon 
the issues at hand, and in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Similarly, the Board concludes that the evidence received 
since the September 1989 denial of service connection for 
urethral stricture is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§§ 3.156(a), 20.1100.  

New and Material

Residuals of Surgery to the Left Hand and Fingers, to Include 
Scars

The RO initially denied service connection for residuals of 
surgery to the left hand and fingers, to include scars, in 
March 1987.  The denial was based on the fact that while the 
service medical records included a 1973 X-ray taken due to a 
smashed third finger of the left hand, it was interpreted as 
normal.  There was no evidence of residuals in subsequently 
dated treatment records or upon discharge examination report.  

The veteran was notified of this decision in March 1987 and 
this letter provided him with information as to his 
procedural and appellate rights.  He did not appeal this 
decision.  Thus, this decision is final.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence considered at the time of the 1987 denial 
included the veteran's claim, his service medical records, 
and postservice private and VA treatment records dated 
subsequent to service through the time of the rating 
decision.  These records do not reflect any current residuals 
as a result of the inservice treatment for injury to the left 
hand or fingers.  In December 2000, the veteran filed a claim 
to reopen his claim for service connection for this 
condition.

The evidence associated with the claims file subsequent to 
the RO's March 1987 decision includes statements by the 
veteran and additional postservice private and VA treatment 
records.  

Essentially, these records pertain to the other disabilities 
at hand.  No evidence of current residuals of surgery to the 
left hand or fingers, to include scars, is shown.  This 
evidence is not new or material.  Treatment records added to 
the claims file subsequent to the 1983 denial do not 
establish a nexus between any current condition of the left 
hand or fingers and the veteran's periods of service.  

For these reasons, the Board finds that the evidence 
submitted in support of service connection for disorder of 
the left hand or fingers since the RO decision in 1987 is 
cumulative of evidence previously considered or does not bear 
directly and substantially upon the issues at hand, and in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board concludes that the 
evidence received since the March 1987 denial of service 
connection for this condition is not new and material, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. §§ 3.156(a) (2004).  


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for PTSD.  The 
appeal is denied.  

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for urethral 
stricture.  

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection residuals of 
residuals of surgery to the left hand and fingers, to include 
scars.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


